

FIRST AMENDMENT TO AMENDED AND RESTATED TRANSPORTATION SERVICES AGREEMENT


THIS FIRST AMENDMENT TO AMENDED AND RESTATED TRANSPORTATION SERVICES AGREEMENT
(“AMENDMENT”) is entered into on March 31, 2016 by and between Marathon
Petroleum Company LP, a Delaware limited partnership with an address of 539
South Main Street, Findlay, Ohio 45840 (hereinafter “MPC”), and Hardin Street
Marine LLC, a Delaware limited liability company with an address of 539 South
Main Street, Findlay, Ohio 45840 (hereinafter “HSM”).


RECITALS


WHEREAS, MPC and HSM previously entered into that certain Amendment and Restated
Transportation Services Agreement effective as of the 1st day of January, 2015
(the “A&R TSA”); and


WHEREAS, pursuant to Section 11.1(a) of the A&R TSA, MPC and HSM now desire to
amend and restate certain sections of the A&R TSA.


NOW, THEREFORE, for and in consideration of the forgoing and mutual agreements
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, HSM and MPC hereby amend and restate Sections
8.1, 8.2 and 8.3 of the A&R TSA in their entirety as follows:


8.1    Corporate Group Insurance. Without limiting the scope of any of HSM’s
obligations or liabilities under this Agreement, MPC shall cause its affiliate
Marathon Petroleum Corporation (“Marathon”) to procure and maintain, in HSM’s
name and at HSM’s sole cost and expense, and keep in effect during the Term, the
following insurances within Marathon’s corporate wide policies with insurance
companies designated by A.M. Best Company with a rating of A- or better:


(a)    Workers’ Compensation and U.S. Longshore and Harbor Workers’ Compensation
Act Insurance sufficient to comply fully with requirements and coverages
specified by all Applicable Laws covering any employees of HSM performing the
Transportation Services and require any third party who may provide personnel
performing the Transportation Services provided or caused to be provided to HSM
pursuant to the Amended and Restated Employee Services Agreement to procure
applicable insurance coverage.


(b)    Marine General Liability Insurance naming HSM as an additional assured
with combined single limits of at least $2,000,000 per occurrence.


(c)    Excess Coverage naming HSM as an additional assured in the amount
necessary to achieve insurance liability limits of $10,000,000 in total for all
insurable risks with such limits to be achieved through any combination of above
primary and excess coverages.

    

--------------------------------------------------------------------------------





(d)    Hull and Machinery, Increased Value, and War Risks policies (which shall
include collision liability and tower’s liability) covering up to one hundred
twenty five percent (125%) of the agreed hull value of HSM’s fleet of towboats
and barges.


(e)    Pollution Insurance in an amount equal to the maximum carried by HSM, but
never less than the amount necessary to comply with the minimum financial
responsibility requirements established by any Applicable Law, or $100,000,000,
whichever is greater.


(f)    Protection and Indemnity Insurance standard for the industry, including
contractual liability coverage and sistership clause unamended, endorsed
specifically to include (a) collision liability, (b) in rem claims, stating that
such actions shall be treated as a claim against the insured in personam and (c)
full crew coverage including wages, maintenance and cure, with a limit of at
least $2,000,000 per occurrence.


8.2    [Intentionally Left Blank]


8.3    Certificates.    Prior to the performance of Transportation Services
hereunder and upon request from HSM, MPC shall furnish to HSM certificates for
the insurances identified in Section 8.1, in each case showing (a) all insurance
coverages and endorsements required by this Agreement and (b) a statement from
the relevant insurance provider that the insurance will not be materially
changed, canceled, or permitted to expire without at least thirty (30) days’
prior written notice to HSM. Upon request from HSM, MPC shall provide
supplements and amendments to such certificates to demonstrate that the
insurance identified in Section 8.1 and the related endorsements remain in
effect. HSM’s acceptance of an insurance certificate that does not comply with
this Agreement does not waive any requirement of this Agreement.


IN WITNESS WHEREOF, the Parties have caused this Amendment to be signed by their
authorized representatives as of the date first above written.


 
Hardin Street Marine LLC
 
 
 
 
By:
/s/ M. Todd Sandifer
 
 
M. Todd Sandifer, President
 
 
 
 
Date:
March 28, 2016
 
 
 
 
 
 
 
Marathon Petroleum Company LP
 
By:
MPC Investment LLC, its General Partner
 
 
 
 
By:
/s/ John S. Swearingen
 
 
John S. Swearingen, Senior Vice President
 
 
 
 
Date:
March 30, 2016


    